
	
		I
		111th CONGRESS
		2d Session
		H. R. 6390
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require the disclosure to consumers of all fees and
		  charges associated with the sale of Major League Baseball tickets prior to the
		  completion of any Internet sale of such tickets.
	
	
		1.Short titleThis Act may be cited as the
			 Transparent Baseball Ticket Fees
			 Act.
		2.Disclosure of
			 fees of Internet baseball ticket sales
			(a)Disclosure
			 requiredIt shall be unlawful
			 for any person to complete a primary sale of any Major League Baseball ticket
			 through an Internet website without disclosing to the consumer, clearly and
			 conspicuously on the Internet website—
				(1)the amount and
			 description of any fees, convenience charges, or other charges associated with
			 such sale or ticket; and
				(2)the total amount
			 of such fees or charges as a percentage of the total purchase price.
				(b)Enforcement by
			 the Federal Trade CommissionA violation of subsection (a) shall be
			 treated as a violation of a rule defining an unfair or deceptive act or
			 practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission
			 Act (15 U.S.C. 57a(a)(1)(B)). The Federal Trade Commission shall enforce this
			 Act in the same manner, by the same means, and with the same jurisdiction as
			 though all applicable terms and provisions of the Federal Trade Commission Act
			 were incorporated into and made a part of this Act.
			(c)DefinitionAs used in this Act, the term primary
			 sale means, with regards to a ticket, the initial sale of a ticket that
			 has not been sold previous to such sale, to the general public.
			
